DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on June 20, 2022 has been entered.
Claims 1, 9 and 13 have been amended.
Claims 1-22 have been examined and are pending.

Response to Amendments
In view of Applicants' amendments, the objection to the claims is withdrawn.
In view of Applicants' amendments and remarks, the rejections under 35 USC § 101 are maintained.

Response to Arguments
With respect to the rejection of claims 1-22 as being directed to an abstract idea, Applicants have argued their amendments render the claims eligible under 35 USC § 101. Specifically, Applicants argued "From the foregoing, it is apparent that script that is directed to a firing a job in any of five different environments as listed in the independent claims cannot be performed by a human." (Remarks, page 9)
Examiner has carefully considered Applicant's arguments but respectfully disagrees. As noted in the section "Claim Rejections - 35 USC § 101" below, associating the script with the different environments simply links use of the judicial exception to a particular technological environment or field of use. Thus, these additional elements do not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
With respect to the rejection of claims 1-12 as being directed to software per se, Applicants argued the submitted NPL document, "Autosys Workload Automation 12.0" proves that the claimed Autosys server is implemented in hardware (Remarks, pages 9-10).
Examiner has carefully considered Applicant's arguments but found them unpersuasive. Irrespective of whether the cited NPL document shows that an Autosys server is implemented in hardware, in claim 1, the Autosys server is simply described as the intended environment of the validation system. None of the positively recited structural elements of the claim (validation system, script, validation utilities) are recited as being implemented in hardware. Examiner suggests that Applicants amend claim 1 to indicate that the validation system is implemented in hardware, such as comprised of computer executable instructions stored in a memory and executable by a processor (example only).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a system for validating a script prior to deployment of the script in an Autosys application. Under a broadest reasonable interpretation, such a system can be performed as a series of mental processes. For example, a technician can manually review separate aspects of the script, ensuring that only insert (INS), update (UPD) and delete (DEL) actions are contained in the script, and ensuring that only command (CMD) or box parameter types (BMT) are contained in the script. Should the script violate these conditions, the technician can manually flag the script as having one or more errors and prevent deployment of the script. The technician can also manually assign a project code to the script. While claim 1 recites the validations as being performed by various utilities, said utilities are recited at such a high level of generality they can be interpreted simply as particular procedures the technician adopts for reviewing the scripts.
Claim 1 recites the additional element of an Autosys TM server. However, recitation of an Autosys TM server, as in the limitation "the script for use on the Autosys TM server" does not integrate the judicial exception into a practical application as the manner in which the Autosys TM server is recited simply links use of the judicial exception to a particular technological environment or field of use. The additional element is insufficient to amount to significantly more than the judicial exception for the very same reason.
Claim 1 further recites the additional element "wherein the script is further directed to a pre-determined deployment region that includes the predetermined environment, said predetermined environment that is selected from a group consisting of an agile testing environment, a user testing environment, a production/performance testing environment, a pre-production environment and a production environment." However, associating the script with a predetermined environment, in a pre-determined deployment region, of an Autosys TM server does not integrate the judicial exception into a practical application as the recitation simply links use of the judicial exception to a particular technological environment or field of use. The additional element is also insufficient to amount to significantly more than the judicial exception for the very same reason.
Claim 13, which recites analogous limitations, is rejected for the same reasons given for claim 1.
Claims 2 and 14 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure the script permits only NULL, INITIATE, COMPLETE or LOCK as status identifiers when reviewing the script using a particular procedure. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 3 and 15 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure the script does not permit a change of the job status from COMPLETE to LOCK when reviewing the script using the particular procedure. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 4 and 16 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure the script prevents a job from being inserted into an Autosys jobs table when a name associated with the job being inserted currently exists in the Autosys jobs table upon reviewing the script using a particular procedure. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 5 and 17 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure the script permits use of an update action or a delete action only when the job upon which the update action or the delete action is being deployed exists and is active within the system upon reviewing the script using the particular procedure. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 6 and 18 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure the script prevents a box from being inserted into an Autosys TM boxes table when a name associated with the box being inserted currently exists in the Autosys TM boxes table when reviewing the script using a particular procedure. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 7 and 19 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure the script permits use of an update action or a delete action only when the box upon which the update action or the delete action is being deployed exists and is active within the system when reviewing the script using the particular procedure. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 8, 9, 20 and 21 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure that, in the script, job names and box names are limited to less than 64 characters. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 10 and 22 are also ineligible under 35 U.S.C. 101 as the technician can manually ensure that, in the script, when a box in which the job is contained is under lock status, the job is also placed under lock status. These claims are not indicative of being integrated into a practical application because the claims lack additional elements that impose a meaningful limit on the judicial exception. Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 11 is also ineligible under 35 U.S.C. 101 as the technician can manually ensure that, in the script, when no scheduling conditions exist, certain fields in the job must be null, while when at least one scheduling condition exists, then a particular field should not be null. This claim is not indicative of being integrated into a practical application because the claim lacks additional elements that impose a meaningful limit on the judicial exception. Similarly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 12 is also ineligible under 35 U.S.C. 101 as the technician can manually ensure that, in the script, when no scheduling conditions exist, certain fields in the job must be null, while when at least one scheduling condition exists, then a particular field should be active. This claim is not indicative of being integrated into a practical application because the claim lacks additional elements that impose a meaningful limit on the judicial exception. Similarly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1 recites "A validation system for validating a script," which appears to be implemented purely in software as no mention of underlying hardware components, such as a processor or memory, are recited for implementing the validation system. Thus, such a system may be considered as only software per se, which is non-statutory. See MPEP 2106. It is suggested that Applicants amend this claim by reciting that hardware elements are used to implement the recited limitations.
Dependent claims 2-12, taken as a whole with claim 1, do not overcome the deficiency of claim 1 and, therefore, are rejected for the same reason as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192